Citation Nr: 1605869	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-26 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 




INTRODUCTION

The Veteran had active military service from March 1956 to March 1960.  The Veteran died in March 2010.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Oakland, California.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Veteran died in March 2010, with the official certificate of death listing the immediate cause of death as congestive heart failure and the contributing condition of myocardial infarction.  At the time of his death, service connection had been established for Hodgkin's disease and peripheral neuropathy of the lower extremities.

The appellant contends that the Veteran's death should be service connected because the radiation treatment for his Hodgkin's disease contributed to heart problems, including congestive heart failure and myocardial infarction.  

An August 2008 private treatment record notes the Veteran underwent surgery for coronary artery disease, myocardial infarction, congestive heart failure, respiratory failure, mitral valvular insufficiency, mediastinal radiation, complete heart block, and cardiogenic shock.  The private operative report note that the Veteran had "two very large calcified masses" in the thymus and that the entire mediastinum evidenced, "radiation changes from the level of the skin down to the level of the pericardium...it was apparent the patient had dense circumferential pericardial adhesions also from his prior radiation."  Further, the private surgeon noted that the superior vena cava and inferior vena cava had obvious radiation changes and were, "incredibly stiff, thick, and difficult to mobilize."

In November 2010, private physician, Dr. N. M-L., reviewed a medical study and opined that "there may be a relationship between treatment of Hodgkin's disease and later congestive heart failure."  A second private physician, Dr. B.L., responded "yes," to the prompt of whether he believed "that there could be a contributory factor related to the death of the individual by the prior affliction noted in the VA records."

In a November 2010 notice of disagreement, the appellant referenced treatise information that found radiation therapy used to treat Hodgkin's disease caused later complications such as second malignancies and premature heart disease, noting that a paper from Stanford University found radiation treatment for Hodgkin's disease increased the risk of a fatal heart attack three-fold and that an additional journal found a strong increase in myocardial infarctions and congestive heart failure among survivors of Hodgkin's lymphoma.  

In December 2010, the appellant reiterated that treatment for Hodgkin's disease caused cardiac complications that led to the death of the Veteran and included additional references to treatise information finding a relationship between Hodgkin's survivors and cardiovascular problems.  In August 2013, the appellant referenced additional treatise information relating radiation treatment and coronary artery disease and contended that the Veteran's internal organs were weakened and irreparably damaged by radiation therapy.  

In September 2015, the appellant's representative noted that an August 2008 private treatment record shows that calcified masses in the Veteran's thymus were found during cardiac surgery to support the contention that the Veteran's radiation therapy for Hodgkin's disease caused scarring, ventricular insufficiency and an enlarged pericardium that resulted in his heart disease and caused heart tissue damage.  

A medical opinion has not yet been obtained in this case.  Therefore, the Board finds that the claim must be remanded in order to have a VA physician provide a medical opinion regarding the cause of the Veteran's death, to include consideration of the contentions set forth by the appellant and her representative and the referenced medical studies regarding treatment for Hodgkin's disease and subsequent heart disabilities.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should arrange for all pertinent evidence of record to be provided to and reviewed by a physician with sufficient expertise to determine whether the Veteran's Hodgkin's disease, to include the treatment for Hodgkin's disease, materially caused or substantially contributed to the Veteran's death.  

The physician should be requested to state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected Hodgkin's disease, to include the radiation treatment for Hodgkin's disease, materially caused or substantially contributed to the Veteran's death, to include whether there is a 50 percent or better probability that the Veteran's service-connected Hodgkin's disease and treatment for Hodgkin's disease caused or permanently worsened any of the certified causes of the Veteran's death (congestive heart failure, myocardial infarction).  

The physician is directed to address the medical studies referenced by the appellant and the August 2008 private surgical report noting radiation-related changes of the heart and surrounding tissue.  

The rationale for the opinion must also be provided.  If the physician is unable to provide the required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

2. The RO or the AMC should also undertake any other development it determines to be warranted.  

3. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the RO or the AMC should furnish to the appellant and her representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



